       Case 2:19-cv-02407-CMR Document 223 Filed 02/26/21 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                            MDL No. 2724
IN RE: GENERIC PHARMACEUTICALS              Civil Action No.: 16-md-2724-CMR
PRICING ANTITRUST LITIGATION
                                            HON. CYNTHIA M. RUFE


THIS DOCUMENT RELATES TO:


State of Connecticut, et al., v.            Civil Action No.: 19-cv-2407-CMR
Teva Pharmaceuticals USA Inc., et al.




     REPLY MEMORANDUM IN SUPPORT OF DEFENDANT JAMES BROWN’S
             MOTION TO DISMISS THE AMENDED COMPLAINT




                                         KRANTZ & BERMAN LLP
                                         747 Third Avenue, 32nd Floor
                                         New York, New York 10017
                                          (212) 661-0009

                                         Attorneys for Defendant James Brown
           Case 2:19-cv-02407-CMR Document 223 Filed 02/26/21 Page 2 of 15




                                                   TABLE OF CONTENTS

A. Count 21 Should Be Dismissed For Failure to State a Claim ................................................. 1

B. In the Alternative, Count 21 Must Be Dismissed As to At Least 6 Drugs Therein ................ 5

   1.    Dismissal is Plainly Warranted For 5 Drugs........................................................................ 5

   2.    Dismissal of Count 21 as to Pravastatin is Plainly Warranted............................................. 6

C. The States’ Claims Against Brown Are Time Barred ............................................................. 7

   1.    The States Have Not Alleged Any Acts In Furtherance of Count 21 Within The
         Limitations Period ................................................................................................................ 7

   2.    The AC Is Not Saved By the Fraudulent Concealment Doctrine ........................................ 8

CONCLUSION ............................................................................................................................. 10




                                                                      i
          Case 2:19-cv-02407-CMR Document 223 Filed 02/26/21 Page 3 of 15




                                              TABLE OF AUTHORITIES

                                                                                                                            Pages
Cases
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-6, 570 (2007) .................................................... 4, 6

Chandler v. Phoenix Svcs., 419 F.Supp.3d 927, 988-9 (N.D. Tex. 2019) ..................................... 6

Davis v. Grusemeyer, 996 F.2d 617, 624 (3d Cir. 1993) ................................................................ 8

Finkelman v. Nat’l Football League, 810 F.3d 187, 194 (3d Cir. 2016) ........................................ 4

Forbes v. Eagleson, 228 F.3d 471, 487 (3d Cir. 2000)................................................................... 9

Howard Hess Dental Labs. Inc. v. Dentsply Intern., Inc.,
 602 F.3d 237, 256-7 (3d Cir. 2010)............................................................................................. 1

In re Generic Pharmaceuticals Pricing Antitrust Litig.,
  338 F.Supp.3d 404, 437 (E.D. Pa. 2018) .................................................................................... 2

In re Generic Pharmaceuticals Pricing Antitrust Litig.,
  338 F.Supp.3d at 404, 419, 454 (E.D. Pa. 2018)......................................................................... 5

In re Generic Pharmaceuticals Pricing Antitrust Litig.,
  386 F.Supp.3d 477, 484 (E.D. Pa. 2019) .................................................................................... 4

In re Processed Egg Prods. Antitrust Litig.,
  2011 WL 5980001, *9 (E.D. Pa. Nov. 30, 2011) ........................................................................ 9

In re Publ’n Paper Antitrust Litig.,
  2005 WL 2175139, *4 (D.Conn. Sept. 7, 2005) ......................................................................... 9

Oshiver v. Levin, Fishbein, Sedran & Berman,
  38 F.3d 1380, 1390 (3d Cir. 1994) ............................................................................................ 10

Penn. ex rel. Zimmerman v. PepsiCo, Inc.,
  836 F.2d 173, 181 (3d Cir. 1988) ................................................................................................ 1

Valspar Corp. v. E.I. Du Pont De Nemours & Co.,
  873 F.3d 185, 193 (3d Cir. 2017) ................................................................................................ 3

White v. PNC Fin. Servs. Grp. Inc.,
 2013 WL 3090823, *7 (E.D. Pa. Jun. 20, 2013) ......................................................................... 9

                                                                 ii
          Case 2:19-cv-02407-CMR Document 223 Filed 02/26/21 Page 4 of 15




Winn-Dixie Stores, Inc. v. Eastern Mushroom Marketing Coop.,
 2019 WL 130535, *5 (E.D. Pa. Jan. 8, 2019) ............................................................................. 6




                                                            iii
        Case 2:19-cv-02407-CMR Document 223 Filed 02/26/21 Page 5 of 15




       Count 21 must be dismissed because (1) it fails to state a claim, (2) in the alternative, the

claim as to at least 6 drugs is deficient, and (3) the claim is time barred. Nothing in the States’

opposition brief changes this.

    A. Count 21 Should Be Dismissed For Failure to State a Claim
       The AC does not contain factual allegations that Brown conspired vis-à-vis the various

drugs listed therein. The parties agree on much of the basic law applicable here:

•   conclusory allegations and the “summary” allegations set forth in Count 21 do not state a claim.
    Brown Brief (“Br.”) 2-7, States’ Opposition Brief (“Opp.”) 12.
•   the Court must look to the remainder of the AC to determine if it “delineates to some sufficient
    specific degree that [Brown] purposefully joined and participated” in the subject conspiracies.
    Br. 2, 3; Opp. 3 (emphasis added to both).
•   the AC must set out factual allegations that Brown personally joined the alleged conspiracies,
    and knowingly participated in antitrust conduct.1 Br. 2, Opp. 3.

       Unfortunately, the States pay only lip service to these obligations and then employ a host

of questionable tactics to evade them. For example, under the guise of summarizing the AC’s

allegations, the States mischaracterize it and add new allegations against Brown in an

impermissible attempt to amend the AC to plug its holes, and when that fails, they suggest new

rules of law to avoid dismissal. The States’ purported “amendments” to the AC through briefing

are insufficient to save their claims, and each time the States deploy these tactics, they actually

highlight the very deficiencies that call for dismissal of the AC. 2


1
  See also States’ Brief in 2:19-CV-02407, Doc. #137, pp. 10-11 (“It is also well established that a
corporate officer or director can be held personally liable for damages arising out of an anti-trust
violation when [s]he participated in the unlawful acts, or where [s]he has acquiesced or ratified the
actions of other officers or agents of the corporation which were in violation of anti-trust laws.”).
Here, the AC alleged no direct evidence that Brown joined any conspiracies; rather the AC relies
on inferences that he did so.
2
  See Penn. ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“It is axiomatic
that the complaint may not be amended by the briefs in opposition to a motion to dismiss”) (internal
citations omitted); Howard Hess Dental Labs. Inc. v. Dentsply Intern., Inc., 602 F.3d 237, 256-7
(3d Cir. 2010) (same regarding antitrust complaint). For the same reason, the States cannot
“reserve the right to” amend the AC further. Opp. 29. Obviously, the States have an obligation not
        Case 2:19-cv-02407-CMR Document 223 Filed 02/26/21 Page 6 of 15




       As to Moexipril, the AC alleges that Patel and CW-5 (formerly of Glenmark) conspired in

May 2013, AC ¶ 483, but does not allege that Brown joined or participated in this alleged

agreement. Id.; Br. 8-10. The AC then alleges that in August 2013 Patel perceived that Glenmark

violated that agreement by submitting a low Moexipril bid to ABC, AC ¶¶ 483-4, and that Patel

spoke separately to CW-5 and Brown. AC ¶¶ 485-6. The AC refers collectively to these

conversations and alleges that Patel “reminded Brown and CW-5 of their prior agreement not to

poach each other’s customers after a price increase”; as a result, Glenmark withdrew its bid. AC

¶¶ 486-7. Rather than address Brown’s legal arguments, Br. 8-10, the States mischaracterize the

AC and claim (incorrectly) that the AC alleged an express Moexipril agreement between Brown

and Patel.3 The AC alleges no such thing, and later in their brief, the States affirmatively concede

that Brown did not coordinate with Patel in May 2013.4 The States’ mischaracterization of the AC

merely highlights the AC’s critical missing allegation: that Brown joined a Moexipril conspiracy.



to mischaracterize the AC, yet, they do just that. For example, they contend that “[m]uch of the
[AC] is focused on relationships among Defendant Teva and its competitors, including Defendant
Glenmark,…[and] Brown…was the Glenmark representative in many of these relationships.” Opp.
9 (emphasis added). To the extent this suggests Brown was involved in Teva’s other relationships
or it suggests that he was “the” Glenmark contact for Teva, this not supported by the AC. See e.g.,
AC ¶¶ 970-1 (identifying CW-5 as Patel’s “most valuable relationship” at Glenmark). And their
reference to allegations in another case (in which Brown is not even named), Opp. 14, n.5 is
irrelevant. In re Generic Pharmaceuticals Pricing Antitrust Litig., 338 F.Supp.3d 404, 437 (E.D.
Pa. 2018) (“…it is not appropriate to consider allegations in [another complaint] in determining
[the present motion to dismiss]…” because they “are just that – allegations – and are not facts
‘whose accuracy cannot reasonably be questioned.’”).
3
  Opp. 10 (claiming that the AC alleged that “Patel reminded Brown of their prior agreement not
to poach each other’s customers after a price increase.”) (emphasis added).
4
  Opp. 14, n.5 (“Brown, in May 2013, was not the Glenmark representative directly coordinating
price increases with Patel at Teva”); see also AC ¶ 483 (“When…Patel colluded with CW-5, a
senior-most executive at Glenmark to raise prices on Moexipril….”); id. (referring to others’ May
2013 fair share agreement in § IV.C.2.f.i.). The States’ summary further mischaracterizes the AC
by surgically removing collective pleading. Compare AC ¶ 486 (collective allegations about a
group of calls) with Opp. 10 (“…Brown and Patel had multiple phone conversations…during
which Patel reminded Brown of…”).

                                                 2
        Case 2:19-cv-02407-CMR Document 223 Filed 02/26/21 Page 7 of 15




This deficiency is particularly telling because the States worked with CW-5 (an architect of this

alleged conspiracy), yet the AC does not contain a single factual allegation that CW-5 drew Brown

into it, let alone that Brown joined and participated in, this alleged conspiracy.

       As to Kariva, the AC does not allege any Glenmark-Teva antitrust agreement. Rather, all

the AC alleges is telephone calls around the time Publix was entertaining bids on Kariva. But the

mere existence of phone calls among competitors is not enough to state a claim, Br. 3-4,

particularly where there is no parallel conduct alleged (such as here).5 Moreover, even if a Kariva

conspiracy can be eked out of the AC, the AC is devoid of any factual allegation that Brown joined

it, or what role he played in it. This is the missing sine qua non of a Sherman Act claim against

him.

       As to Gabapentin tablets (“Gabapentin”), the AC alleges that Patel attended a conference

at which she obtained information about Glenmark’s impending Gabapentin price increase, but

does not allege that Brown attended that conference, or was Patel’s source. AC ¶ 493. Patel then

shared the information with her colleagues, and “[a]t around the time…Patel exchanged two (2)

text messages with Defendant Brown…” AC ¶ 494. That’s the sum of the allegations against

Brown on this issue. Since this is obviously insufficient to state a claim, the States embellish to

add the following highlighted text: “At around the time [Patel] notified her colleagues of the

Glenmark pricing plans, she exchanged two text messages with Brown…likely continuing to

exchange information on the price increase or to confirm information she had already learned.



5
  The AC alleges that after Glenmark’s competitive bid at Publix, Teva re-evaluated its own bid,
and that after various calls between Teva and Glenmark (including Brown), Teva marginally
reduced its bid, but Glenmark’s competitive bid stood unchanged, and won. AC ¶¶ 489-491. Since
the AC does not rely on either direct evidence of a Kariva conspiracy, or parallel conduct, these
calls alone are insufficient to allege a claim against Brown. Valspar Corp. v. E.I. Du Pont De
Nemours & Co., 873 F.3d 185, 193 (3d Cir. 2017) (inferring a conspiracy from circumstantial
evidence begins with evidence of parallel conduct).
                                                  3
        Case 2:19-cv-02407-CMR Document 223 Filed 02/26/21 Page 8 of 15




Based on this competitively sensitive information Patel had obtained, including from Brown,

Teva picked up ‘a bit of [market] share’….” Op. 10. Not only are these new allegations irrelevant

because they are not contained in the AC, see supra n.3, but they are in any event merely

speculative allegations of what “likely” could have happened, which do not nudge the allegations

from “conceivable to plausible.”6

       As to Norethindrone Acetate (“Norethindrone”), the allegations upon which the States rely

are set out under the “Teva/Amneal” section of the AC. AC p. 139. This is a strong indication that

they do not state a claim against Brown (who did not work for Amneal), which indication is only

confirmed on closer inspection. The AC alleges that after Patel spoke with two Amneal executives,

Teva provided a nominal price decrease to a customer so as not to disrupt the 3-way market for

Norethindrone, and on “that same day” Brown spoke several times with S.R.(1), one of the Amneal

executives. AC ¶¶ 504-5. This is all that is alleged as to Brown.7 Left with these deficient

allegations against Brown, the States (again) mischaracterize the AC and contend that it alleged

that Patel’s pricing decision was “[a]s a result of this web of competitor communications –

including between S.R.(1) (Amneal) and Brown (Glenmark) - …” Opp. 11 (emphasis in original).

Of course, the AC alleges no such thing, nor could such an inference be reasonably drawn from

the AC.8 Accordingly, Count 21 should be dismissed as to Brown.



6
  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-6, 570 (2007); Finkelman v. Nat’l Football
League, 810 F.3d 187, 194 (3d Cir. 2016); In re Generic Pharmaceuticals Pricing Antitrust Litig.,
386 F.Supp.3d 477, 484 (E.D. Pa. 2019) (rejecting bare allegations of what might be “likely”).
7
  The AC does not allege what was said between Brown and S.R.(1), that their calls preceded
S.R.(1)’s call with Patel, or that the Brown/S.R.(1) calls are at all relevant.
8
  The States also claim Brown was “frequently in contact with … Falkin, Patel, Berthold, Green,
Ostaficiuk, and Rekenthaler,” Opp. 15, but the AC refers to a paltry number of contacts between
Brown and these individuals in a 6 year period: Patel (36), Berthold (19), Green (4), Ostaficiuk
(1) and Rekenthaler (1). AC ¶ 1064. The States’ inclusion of Falkin (270) in this list is dubious
since the AC does not allege that Brown conspired with him. Opp. 9-10 (no allegations against
Brown relating to Falkin).
                                                4
        Case 2:19-cv-02407-CMR Document 223 Filed 02/26/21 Page 9 of 15




    B. In the Alternative, Count 21 Must Be Dismissed As to At Least 6 Drugs Therein
        Alternatively, at least 6 drugs must be dismissed from Count 21 because the AC makes no

allegations against Brown concerning these drugs. Br. 10-11. The States concede that there are no

allegations against Brown as to 5 of these drugs, and refer to a lone attenuated reference to Brown

on Pravastatin. Opp. 13.

                    1. Dismissal is Plainly Warranted For 5 Drugs
        Since the States concede that the AC contains no allegations against Brown concerning 5

specified drugs, Opp. 13, dismissal is warranted here. As this Court did in In re Generic

Pharmaceuticals Pricing Antitrust Litig., 338 F.Supp.3d at 404, 419, 454 (E.D. Pa. 2018), the

Court must undertake a drug-by-drug and defendant-by-defendant analysis on a motion to

dismiss.9 To avoid such individualized scrutiny, the States argue that these drugs were “part of the

larger group of price increases that Teva coordinated with its competitors, including Glenmark, in

and around May 2013,” Opp. 13, but this argument does nothing to state a claim against Brown

because (a) the argument makes no specific allegations against Brown, (b) the States expressly

state that Brown was not involved with this May 2013 activity, Opp. 14, n.5, (c) the cited

paragraphs of the AC make no reference to Brown, Opp. 13 (referring to AC ¶¶ 604-13), and (d)

the AC does not allege an overarching Sherman Act conspiracy claim against Brown. Compare

AC ¶ 1188 with Count 21.

        Next, the States urge a new (and unfounded) rule of law: that referring to a person’s job

title, which may indicate a theoretical ability to direct antitrust conduct, is sufficient to state a claim




9
  Since Count 21 alleges drug-specific conspiracies, it must be dismissed as to each drug for which
there are insufficient allegations.
                                                    5
        Case 2:19-cv-02407-CMR Document 223 Filed 02/26/21 Page 10 of 15




against him.10 The States cite no support for this, and their legal supposition is contrary to

established law which requires a plaintiff to assert factual allegations that a defendant joined and

participated in each drug-specific conspiracy – not merely that his job title might indicate that he

could possibly have done so.11 The States’ argument (again) flies directly in the face of Twombly’s

requirement that allegations must be plausible (not merely conceivable), and flirts with the notion

of imposing strict antitrust liability against all corporate insiders who were upstream of a

wrongdoer. This is obviously contrary to antitrust jurisprudence, and seeks a bold expansion of

traditional rules of individual liability.

            2. Dismissal of Count 21 as to Pravastatin is Plainly Warranted
        As to Pravastatin, the States fare no better. Since the AC does not allege that Brown was

involved in any Pravastatin conspiracy concerning Glenmark’s price increase, the States try a new

tact and argue that the AC contains “specific allegations of Brown participating in the price

increase for Pravastatin…in August 2013, when Teva followed Glenmark’s price increase. Am.

Comp. ¶ 670 (identifying, in the ‘Follow Glenmark, Zydus and Apotex’ box on page 195, that

Patel (Teva) spoke with Brown twice, allegedly regarding Pravastatin, just three days before



10 Opp. 13 (“as the Vice President of Sales…Brown was in the position to direct and approve the
conduct of others…including those Glenmark employees who communicated with Patel (Teva)
regarding the coordinated price increases for the six drugs in question”).
11
   See Br. 5-6 and n.4 (citing cases dismissing similarly sparse antitrust claim – under a motion to
dismiss standard – against corporate presidents, CEOs and Chairmen); supra n.2 (acknowledging
standard for individual liability); see, e.g., Winn-Dixie Stores, Inc. v. Eastern Mushroom Marketing
Coop., 2019 WL 130535, *5 (E.D. Pa. Jan. 8, 2019) (rejecting claim that job title alone permitted
claims to proceed against corporate presidents and CEO);Chandler v. Phoenix Svcs., 419
F.Supp.3d 927, 988-9 (N.D. Tex. 2019) (same against CEO because such argument “is a mere
suggestion of what [he] likely knew or should have known – not a factual allegation of his ‘direct
role’”). Nor does the AC allege Brown supervised or directed the subject Glenmark employees, or
the subject conduct. Notably, the States make this argument only as to Brown. See e.g., 2:17-CV-
3768, Doc. # 170 (not raising argument in response to “founder, Managing Director, and CEO” in
Heritage case). We respectfully submit that the lengths to which the States have gone to evade
dismissal here highlight the tenuous thread by which Count 21 hangs.
                                                 6
        Case 2:19-cv-02407-CMR Document 223 Filed 02/26/21 Page 11 of 15




[Teva’s] Pravastatin price increase).” Opp. 13 (emphasis added). But the AC contains no

allegations that Brown “participated” in Teva’s price increase in August 2013, let alone what

such “participation” entailed. The States rely on two Brown-Patel phone calls on August 6, 2013,

which they contend – for the first time – were “allegedly” related to Pravastatin. Id. This new and

speculative allegation cannot fill the AC’s holes, and fails to nudge their claim from the

conceivable to the plausible. See, supra n.7. Since the AC makes no claim that Teva’s price

increase as to Pravastatin was based on any contact with Brown, it is legally deficient.12

     C. The States’ Claims Against Brown Are Time Barred
           1. The States Have Not Alleged Any Acts In Furtherance of Count 21 Within
              The Limitations Period
        Count 21 is also time barred as to Brown. The latest event alleged in Count 21 is

unspecified “continued [] coordination” that occurred at the end of 2014.13 Because Count 21 was

first filed in May 2019 – more than 4 years after the last alleged act in furtherance thereof – the

claim must be dismissed.14

        In opposition, the States obfuscate and mislead, claiming (incorrectly) that the AC alleges

a Sherman Act overarching conspiracy claim against Brown, and that acts in furtherance thereof

extend the limitations period as to him. Opp. 46-50, 53. But the AC alleges no such claim against




12
   These calls are listed on AC page 195 based solely on their temporal proximity to Teva’s August
2013 price increase, and the AC (tellingly) does not allege that these calls related to Pravastatin,
nor do the AC’s allegations concerning Teva’s price increase rest on Patel having received non-
public information from Glenmark. AC ¶ 670.
13
   AC ¶ 972; Opp. 9-10 (recounting specific allegations against Brown, the last of which allegedly
occurred in October 2014). The States do not address Brown’s argument (Br. 12) that the AC does
not allege a relevant sale within the limitations period (let alone one at supra-competitive prices),
and it is thus implicitly conceded.
14
   While each drug listed in Count 21 must be considered individually, dismissal of Count 21 is
warranted because the States have not filed a timely claim as to any of those drugs.
                                                 7
       Case 2:19-cv-02407-CMR Document 223 Filed 02/26/21 Page 12 of 15




Brown.15 The operative question then is whether the AC alleges conduct in furtherance of the drug-

specific conspiracies in Count 21 within the four-year limitations period. The AC does not identify

any such acts, and the States do not claim otherwise in their responsive brief.16 Thus, the AC must

be dismissed as time barred.

           2. The AC Is Not Saved By the Fraudulent Concealment Doctrine
       The States argue extensively that the limitations period is tolled under the fraudulent

concealment doctrine. This entire argument is a red herring, because the doctrine does not apply

here: the States were on notice of their claims by July 2014, yet they did not file the Original

Complaint until May 2019 – more than 4 years after that notice.17



15
   The only federal count against Brown (Count 21) alleges that he engaged in several drug-specific
conspiracies. See AC ¶¶ 1291-99; Opp. 9-10 (referring to drug-specific conspiracies). The States
therefore miss the mark when they argue that the AC alleges against Brown “a conspiracy,” “the
conspiracy,” or “the overarching conspiracy” continuing into the limitations period. Opp. 46.
Accordingly (and quite expectedly), none of the acts cited by the States have anything to do with
Brown, or the drug-specific conspiracies alleged in Count 21. Id. (citing AC ¶¶ 159, 256, 1130,
1133-34). Paragraph 159 refers to an internal Taro note, but the AC does not allege Brown ever
conspired with Taro. Compare ¶ 1176 with ¶ 1294 (only overlapping drug between Taro and
Brown is Adapalene; as set forth supra at 5 the States concede the AC contains no allegations
involving Brown and this drug). The allegations in ¶ 256 do not relate to any drug at issue in Count
21, the allegations in ¶ 1130 about Apotex custodial files are far too vague and remote to have
anything to do with Brown, and ¶¶ 1133-34 refer to conversations not involving Brown after
subpoenas and warrants were issued, but do not allege that these conversations related to Brown
or the drugs listed in Count 21, let alone that they were in furtherance of conspiracies alleged in
Count 21. Similarly, the States’ reference to the mere existence of telephone calls within the
limitations period fails for the same reasons. Opp. 46.
16
   Instead, they claim the AC alleges that “Brown’s competitor communications in furtherance of
the overarching conspiracy continued beyond May 10, 2015 – including communications with
S.R.(1) … [citing AC ¶ 1064] with whom Brown engaged in specific conspiratorial acts such as
in the [Norethindrone] price increase.” Opp. 53 (citing AC ¶¶ 504-05) (bolding added). However,
this new allegation cannot cure the AC’s deficiencies, supra at 4-5: (a) Count 21 does not allege
an overarching conspiracy as to Brown, (b) the only allegation that Brown conspired with S.R.(1)
is limited to September 9, 2014, and (c) after that there are only unspecified and irrelevant
communications alleged between them.
17
   Davis v. Grusemeyer, 996 F.2d 617, 624 (3d Cir. 1993) (“The doctrine of fraudulent concealment
does not come into play, whatever the lengths to which a defendant has gone to conceal the wrongs,
if a plaintiff is on notice of a potential claim”) (internal citations omitted) (emphasis added).
                                                 8
       Case 2:19-cv-02407-CMR Document 223 Filed 02/26/21 Page 13 of 15




       Moreover, the States’ fraudulent concealment argument is specious because the States have

not (and cannot) satisfy the three elements of that doctrine.18 As to the first element – that the

defendant actively misled the plaintiff – the States argue that they have alleged a “self-concealing

conspiracy.” However, suspicious prices that sparked national outrage prompting the States’

investigations and a Congressional inquiry cannot, at the same time, reflect a “self-concealing”

conspiracy.19 The States fare no better under the doctrine’s second and third elements, which

collectively provide that “[t]olling under the fraudulent concealment doctrine lasts only until the

plaintiff knows, or should reasonably be expected to know, in the exercise of due diligence, the

concealed facts supporting the cause of action.”20 Here, the AC expressly alleges that the States

were on notice of their claims by July 2014, when they commenced law enforcement, regulatory

investigations after “unexplained” “skyrocket[ing]” prices for generic drugs that “spark[ed]

outrage from politicians, payers and consumers across the country[,]” AC ¶ 11, and even proudly




18
   The States must allege with particularity “(1) that the defendant actively misled the plaintiff; (2)
which prevented the plaintiff from recognizing the validity of her claim within the limitations
period; and (3) where the plaintiff’s ignorance is not attributable to her lack of reasonable diligence
in attempting to uncover the relevant facts.” Opp. 49. The States cite this standard, disregard its
conjunctive requirement, id. (arguing that “because the States have alleged an inherently self-
concealing conspiracy, the States have satisfied the requirements for the fraudulent concealment
doctrine”), and do not attempt to satisfy the second or third elements of the doctrine – implicitly
conceding that they cannot do so.
19
   In re Publ’n Paper Antitrust Litig., 2005 WL 2175139, *4 (D.Conn. Sept. 7, 2005) (dismissing
Sherman Act claims as time-barred where plaintiffs had not adequately alleged a self-concealing
conspiracy; “[i]n a competitive, well-regulated industry it will often be the case that a price-fixing
conspiracy, if not concealed, would immediately fail because of governmental or private legal
action”).
20
   In re Processed Egg Prods. Antitrust Litig., 2011 WL 5980001, *9 (E.D. Pa. Nov. 30, 2011)
(dismissing Sherman Act claims as time-barred; plaintiffs failed to sufficiently allege second and
third elements) (citing Forbes v. Eagleson, 228 F.3d 471, 487 (3d Cir. 2000)). Despite the States’
focus on fraudulent concealment, nowhere do they cite this critical, controlling, and dispositive
aspect of the doctrine. See also White v. PNC Fin. Servs. Grp. Inc., 2013 WL 3090823, *7 (E.D.
Pa. Jun. 20, 2013) (dismissing complaint where second and third elements of fraudulent
concealment were not adequately alleged).
                                                  9
       Case 2:19-cv-02407-CMR Document 223 Filed 02/26/21 Page 14 of 15




touts the States’ efforts to develop their claims after that date. AC ¶ 4. By pinpointing July 2014

as the time by which the States were on notice of their claims, fraudulent concealment must –

under any set of facts – end by that date. Since the original complaint was not filed until more than

four years later, Count 21 is plainly time barred.21

                                          CONCLUSION

       For all the reasons set forth in Brown’s moving brief and above, the Amended Complaint

should be dismissed with prejudice against James Brown.

Dated: February 26, 2021                               Respectfully Submitted,
       New York, New York
                                                       /s/ Larry H. Krantz
                                                       Larry H. Krantz
                                                       Wendy Gerstmann Powell
                                                       Jerrold L. Steigman
                                                       KRANTZ & BERMAN LLP
                                                       747 Third Avenue, 32nd Floor

21
   The States tellingly ignore this gaping hole in their fraudulent concealment argument. The law
they do cite actually compels dismissal: they argue that dismissal should not be granted unless a
defendant points to “undisputed facts…which demonstrate conclusively” that a plaintiff had
notice, or reasonably should have discovered “adequate grounds for filing this antitrust lawsuit
during the limitations period.” Opp. 51. Brown has done just that – he has pointed to undisputed
allegations in the AC that demonstrate conclusively that the notice date is, at best for the States,
July 2014. The States also argue that July 2014 is not the operative date because “[t]here is nothing
showing that the States, before May 10, 2015, were ‘aware of ‘red flags’ that definitively apprise[d]
[the States] of the cause of action’ against any of the Individual Defendants.” Opp. 52 (emphasis
in original). This is unsupported and nonsensical: the red flags before July 2014 – namely, alleged
unexplained, suspicious, skyrocketing prices – are what prompted the States to investigate, and the
doctrine does not require notice of the identity of each participant. See Oshiver v. Levin, Fishbein,
Sedran & Berman, 38 F.3d 1380, 1390 (3d Cir. 1994) (“Equitable tolling [] keys on a plaintiff’s
cognizance, or imputed cognizance, of the facts supporting the plaintiff’s cause of action”).

         Count 35, asserting supplemental state law claims, should also be dismissed for failing to
state a claim and being untimely. See e.g., In re Generic Pharmaceuticals Pricing Antitrust Litig.,
386 F.Supp.3d 477, 488, n.83 (E.D. Pa. 2019) (dismissing Illinois antitrust claim); see 2:16-PV-
27242, Doc. # 114-2, App’x B (Oct. 16, 2017) (list of state antitrust laws interpreted consistently
with federal law) and App’x G (statute of limitations for state claims, all of which are shorter than
a federal antitrust claim). In the alternative, this Court should decline to exercise jurisdiction over
Count 35. Br. 13.


                                                  10
Case 2:19-cv-02407-CMR Document 223 Filed 02/26/21 Page 15 of 15




                                    New York, New York 10017
                                    lkrantz@krantzberman.com
                                    wpowell@krantzberman.com
                                    jsteigman@krantzberman.com

                                    Counsel for Defendant James Brown




                               11
